BILL OF COSTS

   TEXAS COURT OF APPEALS, SIXTH DISTRICT, AT TEXARKANA

                                 No. 06-15-00076-CV

 Texas Health and Human Services Commission and Office of Inspector General

                                             v.

                                Antoine Dental Center

     (No. D-1-GN-14-002229 IN 200TH DISTRICT COURT OF TRAVIS COUNTY)


TYPE OF FEE                    CHARGES       PAID        BY
MOTION FEE                          $10.00   E-PAID      JASON RAY
CLERK'S RECORD                     $488.00   PAID        HHSC
REPORTER'S RECORD                  $455.50   UNKNOWN     HHSC
FILING                             $100.00   TRANSFER    RHONDA RODRIGUEZ
STATEWIDE EFILING FEE               $30.00   TRANSFER    RHONDA RODRIGUEZ
INDIGENT                            $25.00   TRANSFER    RHONDA RODRIGUEZ
SUPREME COURT CHAPTER 51 FEE        $50.00   TRANSFER    RHONDA RODRIGUEZ


  Balance of costs owing to the Sixth Court of Appeals, Texarkana, Texas: 0.00

Court costs in this cause shall be paid as per the Judgment issued by this Court.

       I, DEBRA AUTREY, CLERK OF THE SIXTH COURT OF APPEALS OF THE
STATE OF TEXAS, do hereby certify that the above and foregoing is a true and correct
copy of the cost bill of THE COURT OF APPEALS FOR THE SIXTH DISTRICT OF
TEXAS, showing the charges and payments, in the above numbered and styled cause,
as the same appears of record in this office.

                                                        IN TESTIMONY WHEREOF,
                                                        witness my hand and the Seal of
                                                        the COURT OF APPEALS for
                                                        the Sixth District of Texas, this
                                                        June 23, 2016.

                                                        DEBRA AUTREY, CLERK


                                                        By ___________________________
                                                                                Deputy